A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.


Status of Claims

	Amendment filed 03/29/2022 is acknowledged.  Claims 1,2,6,8,10-18 are pending. Claims 2,6 remain withdrawn from consideration. Claims 1,8,10-18 are under consideration.
paragraph 
101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,8,10-18 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One (2A-1) :  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are  types of mental process (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53).  
        Prong Two (2A-2):  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance);
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include providing a model,  identifying change in a computational state of the model, making conclusions about a mechanism of disease or effect of a drug. 
The steps are able to be performed in the mind, but for the recitation of a “data processing apparatus”. Other than reciting “computer-implementing method”, nothing in the claim elements preclude the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic  “data processing apparatus” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


With regard to claims 17,18 addressing “digital” steps, the “digital” steps might be still viewed as mental steps.  Alternatively, if such steps are viewed as requiring a computer processor, there are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a “digital” step does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 
The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception
The claims do not purport to improve the functioning of the computer itself, nor they use a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim. are not necessarily rooted in computer technology, and are not directed to overcome a problem specifically arising in the realm of computer technology.

The additional element of using a a “data processing apparatus”, i.e. a processor, to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.


With regard to claims 17,18 addressing “digital” steps, the “digital” steps, as discussed above, might be viewed as mental steps; alternatively, they may be viewed as in silico  steps and are addressed as above.  

Step 2B


The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  
.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.


With regard to claims 17,18, addressing “digital” steps, as discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   


Response to arguments

Applicant suggests that “determination of mechanism of a disease state or an impact of a drug is not an abstract idea”.  In response, making conclusions upon examining data, such as making a conclusion about impact of a drug or mechanism of a disease state, is a mental step. 

Applicant argues that “the improvement is not in the judicial exception itself but rather to the technological undertaking of determining mechanisms of disease states or impacts of drugs”. In response, as above, the technological undertaking of determining a mechanism is a mental step. 

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Applicant arguments have been considered are deemed moot in view of the following revised rejection.
Claims 1,8,10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roach et al. (PLoS Comput Biol 11(8): e1004449, 1-16, 2015)  or Traub et al.  (J Neurophysiol 93: 2194 –2232, 2005), in view of Kasper et al. (J Comparative Neurology, 339:459-474, 1994) or Frazier et al. ( J Neurophysiol, 1967, 1288-1351).

The claims are drawn to method comprising:
 providing a computer-implemented model of neural tissue, the model including different types of neural cells and dynamic synaptic interconnections between the neural cells;
 changing a morphological characteristic of at least one type of neural cell in the model, which change of a morphological characteristic changes either behavior of neural cells or their interconnectivity;
identifying a change in a synchronicity of neuronal activity in the model responsive to the change in the morphological characteristic; 
and determining a mechanism of a disease state or an impact of a drug based on the change in the synchronicity of the neuronal activity. 

Roach et al. (PLoS Comput Biol 11(8): e1004449, 1-16, 2015)  teach a method comprising providing a computer-implemented model of neural tissue, the model including different types of neural cells (excitatory and inhibitory neurons, p. 4) and dynamic synaptic interconnections (dynamics) between the neural cells;
 changing a physiological characteristic in the model (spike-frequency adaptation (SFA) caused by regulation of ACh level; Abstract, throughout the reference); 
identifying a change in the synchronicity of neuronal activity (simulation, inhibition, p. 5-8) in the model.

Traub et al.  (J Neurophysiol 93: 2194 –2232, 2005) teach a  method comprising:
 providing a computer-implemented model of neural tissue, the model including different types of neural cells and dynamic synaptic interconnections between the neural cells (thalamocortical circuit model suited to address the physiology of network oscillations and epileptogenesis and has applicability to the study of a range of physiological behaviors in the thalamocortical network; describes several sorts of network behaviors; the model comprises multiple cell types, such as pyramidal neurons,  nRT and TCR neurons, basket interneurons, axoaxonic interneurons, etc. (Fig. 1);
changing a physiological characteristic (epileptiform bursts; simulating [Ca2+] fluxes) in the model;
identifying a change in a synchronicity of neuronal activity in the model (model replicates series of synchronized population bursts; Abstract, p. 2200-2205)
determining a mechanism of a disease state, an impact of a drug, or an impact of a medical device based on the change in the synchronicity of the neuronal activity.

Roach or Traub do not teach that changes in synchronicity of neural activity  that are to be accounted fare in response to changes in, specifically, morphological characteristic of neurons.  The references rather address changes in synchronicity of neural activity in response to changes in in electrophysiological (Roach) or physiological (Traub) characteristics.  
However, it is well-known that changes in morphological and electrophysiological or physiological  characteristics of neurons are directly correlated – see for example Kasper et al. (J Comparative Neurology, 339:459-474, 1994) or Frazier et al. ( J Neurophysiol, 1967, 1288-1351).  Thus, Kasper et al. teach correlation of morphology and electrophysiological properties (p. 460), and Frazier – correlation of morphological and physiological properties (p. 1289, 1345-1349)
Thus, it would be prima facie obvious to one skilled in the art that changes in a  morphological parameter might be utilized to model changes in synchronicity of neuronal activity as they might initiate changes equivalent to changes caused by spike-frequency adaptation (as in Roach) or in epileptiform bursts or [Ca2+] fluxes (as in Traub. 

Further, Roach et al. do not teach using changes in the synchronicity of the neuronal activity for determining a mechanism of a disease state or an impact of a drug.  However, Roach et al. discuss that the changes in the synchronicity of the neuronal activity may have a profound functional significance in determining patterns of cortical activity and functional differences arising from the patterns.   Likewise, Traub et al. teach that axonal coupling between principal cortical neurons could explain very fast oscillations during seizures, and demonstrates effect of kainite. Therefore, it would be prima facie  obvious to one skilled in the art that such changes in synchronicity can be used to characterize and be indicative of  mechanisms of a disease state or an impact of a drug.

With regard to claims 8, 12-18, the claims contain either additional features or result-oriented parameters and objectives known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.


Conclusion.
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb